DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 02/18/2022 has been entered. Claim 2 have been cancelled. Claims 1, 3, 5, 6, 9 and 16 have been amended. Claims 7, 8 and 17-25 remain withdrawn, therefore, claims 1, 3-6 and 9-16 remain pending in the application. 

Drawings
The drawings are objected to because:
Photographic pictures of all figures are unclear; referring to section; 37 C.F.R. 1.84 (b).
Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 
Please note that aside from the photographic nature of the figures, the dark backgrounds and dark shades of all the objects makes it very difficult for a person of ordinary skill in the art to depict the different elements of the invention.
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a toe kick” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 4, 5, 6, 12, and 16 are objected to because of the following informalities:  
Claim 1 establishes “a basket of an aerial work platform” and then the claim appears to re-establish those limitations again in line 3, 6, and 11 as well as in claim 5. Examiner recommends referring back to “the basket of the aerial work platform”. This issue re-occurs in independent claims 16. correction is required.
Claim 3 line 2 recites “attachable to its associated bracket”; while it is understood that the term “its” refers to the bracket of each respective support arm, examiner recommends appropriate correction. The issue applies to the word “its” in claim 4.
Claim 5 and 12 does not appear to be using the proper Markush group language i.e. “chosen from a group consisting of:”
Claim 5 line one recites “wherein at least one support arm” examiner recommends referring back to “wherein the at least one support arm”. Claim 6 recites “to one support arm” examiner recommends referring back to “to the one support arm”.
The claims contain typographical errors of combining two words with no space between e.g. “isremovably” claim 3 line 2, “ismade” claim 5 line 2, “tobe” claim 6 line 2, “atleast” and “leastone” claim 16. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nusbaum, US (5429206).
In regards to claim 1 Nusbaum discloses:
A skirt assembly (figs. 5 & 6) for a basket of an aerial work platform (intended use), the skirt assembly comprising: a plurality of attachment devices (62, 64) removably attachable (intended use) to a basket of an aerial work platform, each of the plurality of attachment devices being configured to extend outwardly from the basket substantially normally to the basket (in the same manner 62 extend outwardly and substantially normally to beam 20), each of the plurality of the attachment devices including: a U-shaped bracket (bracket 64; as shown in fig. 6) slidably receivable (intended use) over a toe kick of a basket of an aerial work platform (in the same manner 64 being slidably receivable over beam 20); and at least one support arm (62) that extends substantially normally from the bracket (as shown in fig. 4, 5); and a flexible cover (40) configured to be removably attachable to the plurality of attachment devices (at 110, 120) such that the flexible cover is extendable (intended use) substantially normally (in the same manner it is normal to either horizontal or vertical portions of beam 20) about exterior sides of at least a portion of a basket of an aerial work platform (fig. 4-6).
In regards to claim 3 Nusbaum discloses each support arm is removably attachable (via 104, 106, 100) to its associated bracket.
In regards to claim 4 Nusbaum discloses each support arm is rotatably removably attachable (at 104, 106, 100) to its associated bracket.
In regards to claim 5 Nusbaum discloses at least one support arm is made of a material chosen from a metal and a non-electrically-conductive material (Col 7; LL31-36; excerpt below).

    PNG
    media_image1.png
    135
    524
    media_image1.png
    Greyscale

In regards to claim 6 Nusbaum discloses the bracket (64) is configured to be attachable (via 104, 106, 100) to [the] one support arm (62).
In regards to claim 13 Nusbaum discloses the flexible cover includes at least one flexible panel (40 described as a net as shown in fig. 5).
In regards to claim 14 Nusbaum discloses the flexible panel is made of a material chosen from vinyl and fabric (Col 4; LL 36-41).

    PNG
    media_image2.png
    136
    528
    media_image2.png
    Greyscale

In regards to claim 15 Nusbaum discloses the flexible panel includes a vertical flexible panel (at least portions of 40 being vertical) removably attachable (intended use) to rails of a basket of an aerial work platform at an end of the flexible cover (at the top end of 40 in the same manner it is “removably attachable” to 24).
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nusbaum, US (5429206).
In regards to claim 16 Nusbaum discloses: 
 A skirt assembly (figs. 5 & 6) for a basket of an aerial work platform (intended use), the skirt assembly comprising: a plurality of attachment devices (62, 64)  removably attachable (intended use) to a basket of an aerial work platform, each of the plurality of attachment devices being configured to extend outwardly from the basket substantially normally to the basket (in the same manner 62 extend outwardly and substantially normally to beam 20), wherein each of the plurality of the attachment devices includes: a U-shaped bracket (bracket 64; as shown in fig. 6) slidably receivable (intended use) over a toe kick of a basket of an aerial work platform (in the same manner 64 being slidably receivable over beam 20); and at least one support arm (62) that extends substantially normally from the U-shaped bracket (as shown in fig. 4, 5); and a flexible cover (40) configured to be removably attachable to the plurality of attachment devices (at 110, 120) such that the flexible cover is extendable (intended use) substantially normally (in the same manner it is normal to either horizontal or vertical portions of beam 20) about exterior sides of at least a portion of a basket of an aerial work platform (fig. 4-6), wherein the flexible cover includes at least one flexible panel made of a material chosen from vinyl and fabric (Col 4; LL 36-41).

    PNG
    media_image2.png
    136
    528
    media_image2.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rexroad, US (2007/0102241).
In regards to claim 1 Rexroad discloses:
A skirt assembly (fig. 4) for a basket of an aerial work platform (intended use), the skirt assembly comprising: a plurality of attachment devices (200, 300) removably attachable (intended use) to a basket of an aerial work platform, each of the plurality of attachment devices being configured to extend outwardly from the basket substantially normally to the basket (as 300 extends outwardly and  substantially normally from 500; fig. 4), each of the plurality of the attachment devices including: a U-shaped bracket (200) slidably receivable (intended use) over a toe kick of a basket of an aerial work platform (in the same manner 200 being slidably receivable over vertical portion of structure 500); and at least one support arm (300) that extends substantially normally from the bracket (as shown in fig. 4); and a flexible cover (400) configured to be removably attachable to the plurality of attachment devices (at 310) such that the flexible cover is extendable (intended use) substantially normally (in the same manner it is normal to horizontal portion of 500) about exterior sides of at least a portion of a basket of an aerial work platform.

    PNG
    media_image3.png
    334
    552
    media_image3.png
    Greyscale

Claims 1, 3, 4, 6, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hope, US (2013/0048044). 
In regards to claim 1 Hope discloses:
A skirt assembly (10; fig. 6) for a basket of an aerial work platform, the skirt assembly comprising: 
a plurality of attachment devices (24s, 26; fig. 1 & 5) removably attachable to a basket of an aerial work platform (intended use) (by sliding into and out of 14; where 14 would be a portion of the unclaimed basket; fig. 4), each of the plurality of attachment devices being configured to extend outwardly (26 extends beyond the perimeters of the cubical shape at the top left and right hand sides as shown in fig. 6) from the basket substantially normally to the basket (perpendicular to at least vertical sides of the basket), each of the plurality of the attachment devices including: 
a U-shaped bracket (U-shape between plates 28s) slidably receivable (intended use) over a toe kick (toe board only being recited in intended use form; and in the manner 24 & 26 slidably receivable over 14; where 14 would be a portion of a top part of a toe board e.g. a toe board formed of series of horizontal tubes) of a basket of an aerial work platform; and 
at least one support arm (44, 46, 60) that extends substantially normally from the bracket; and 
a flexible cover (flexible barrier sheet 70) configured to be removably attachable to the plurality of attachment devices (via slidable rods 14, 40, 42, 44, 46) such that the flexible cover is extendable (intended use) substantially normally about exterior sides of at least a portion (extends perpendicular to at least the bottom floor of the basket) of a basket of an aerial work platform.

    PNG
    media_image4.png
    563
    503
    media_image4.png
    Greyscale

In regards to claim 3 Hope discloses each support arm is removably attachable (via 34, 36) to its associated bracket.
In regards to claim 4 Hope discloses each support arm is rotatably removably attachable (at 34 via 68) to its associated bracket.
	In regards to claim 6 Hope discloses the bracket is configured to be attachable (via 34, 36, 68) to [the] one support arm.
	In regards to claim 9 Hope discloses a suspension tube (hollow tube form by flaps 84, 86) configured to be slidably receivable onto the support arm (44, 46). 
	In regards to claim 10 Hope discloses the suspension tube is made of fabric (since flaps 84 and 86 extends from the flexible sheet 70 and flexible sheet 70 is described as formed of a material selected from the group consisting of fabric, rubber, plastic, mesh or rubberized fabric; paragraph [0010]; excerpt below).

    PNG
    media_image5.png
    99
    566
    media_image5.png
    Greyscale

	In regards to claim 11 Hope discloses the suspension tube includes at least one releasable closure device (paragraph [0029]; stitching, adhesives or the like; to clarify examiner takes the position that stiches can be removed as well as adhesives are of many kinds i.e. resealable where they don’t lose the adhesive property after one use).

    PNG
    media_image6.png
    75
    574
    media_image6.png
    Greyscale

	In regards to claim 13 Hope discloses the flexible cover includes at least one flexible panel (70 described as flexible barrier sheet)
	In regards to claim 14 Hope discloses the flexible panel is made of a material chosen from vinyl and fabric (paragraph [0010]; excerpt below).
	
    PNG
    media_image5.png
    99
    566
    media_image5.png
    Greyscale

	In regards to claim 15 Hope discloses the flexible panel includes a vertical flexible panel (70; fig. 5) removably attachable to rails (top rails insertable into folds top 80; fig. 1) of a basket of an aerial work platform at an end (top end) of the flexible cover.
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hope, US (2013/0048044).
In regards to claim 16 Hope discloses:
	A skirt assembly (10; fig. 6) for a basket of an aerial work platform, the skirt assembly comprising: 
a plurality of attachment devices (24s, 26; fig. 1 & 5) removably attachable to a basket of an aerial work platform (intended use) (by sliding into and out of 14; where 14 would be a portion of the unclaimed basket; fig. 4), each of the plurality of attachment devices being configured to extend outwardly (26 extends beyond the perimeters of the cubical shape at the top left and right hand sides as shown in fig. 6) from the basket substantially normally to the basket (perpendicular to at least vertical sides of the basket), each of the plurality of the attachment devices including: 
a U-shaped bracket (U-shape between plates 28s) slidably receivable (intended use) over a toe kick (toe board only being recited in intended use form; and in the manner 24 & 26 slidably receivable over 14; where 14 would be a portion of a top part of a toe board e.g. a toe board formed of series of horizontal tubes) of a basket of an aerial work platform; and 
at least one support arm (44, 46, 60) that extends substantially normally from the U-shaped bracket; and 
a flexible cover (flexible barrier sheet 70) configured to be removably attachable to the plurality of attachment devices (via slidable rods 14, 40, 42, 44, 46) such that the flexible cover is extendable (intended use) substantially normally about exterior sides of at least a portion (extends perpendicular to at least the bottom floor of the basket) of a basket of an aerial work platform, wherein the flexible cover includes at least one flexible panel made of a material chosen from vinyl and fabric (paragraph [0010]; excerpt below).
	
    PNG
    media_image5.png
    99
    566
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hope as applied to claim 11 respectively above.
In regards to claim 12 While Hope discloses the flaps, 84 and 86 secured by “stitching, adhesives or the like”, Hope does not explicitly disclose the releasable closure device includes a closure device chosen from a hook-and-loop fastener, snaps, and a zipper.
However, Examiner takes Official Notice that hook-and-loop fastener are old and well-known in the art. A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize hook-and-loop fasteners to secure the flaps of Hope for their predictable advantage of provide a fast, easy and secure attach/detach for quick assembling/disassembling of the skirt assembly. 

Response to Arguments
Applicant’s arguments filed 02/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/           Examiner, Art Unit 3634                                                                                                                                                                                             
/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634